Name: 2009/867/EC: Commission Decision of 30Ã November 2009 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the PeopleÃ¢ s Republic of China imposed by Council Regulation (EEC) NoÃ 2474/93, last maintained and amended by Regulation (EC) NoÃ 1095/2005, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the PeopleÃ¢ s Republic of China granted to certain parties pursuant to Commission Regulation (EC) NoÃ 88/97 (notified under document C(2009) 9406)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  international trade;  Asia and Oceania;  trade;  land transport;  tariff policy;  mechanical engineering
 Date Published: 2009-12-01

 1.12.2009 EN Official Journal of the European Union L 314/106 COMMISSION DECISION of 30 November 2009 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the Peoples Republic of China imposed by Council Regulation (EEC) No 2474/93, last maintained and amended by Regulation (EC) No 1095/2005, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the Peoples Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document C(2009) 9406) (2009/867/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the Peoples Republic of China to imports of certain bicycle parts from the Peoples Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (2) (the extending Regulation), Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the Peoples Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (3) (the exemption Regulation), and in particular Article 7 thereof, After consulting the Advisory Committee, Whereas: (1) After the entry into force of the exemption Regulation, a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption from the anti-dumping duty as extended to imports of certain bicycle parts from the Peoples Republic of China by Regulation (EC) No 71/97 (the extended anti-dumping duty). The Commission has published in the Official Journal successive lists of bicycle assemblers (4) for which the payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of the exemption Regulation. (2) Following the last publication of the list of parties under examination (5), a period of examination has been selected. This period was defined as from 1 January 2007 to 31 May 2009. A questionnaire was sent to all parties under examination, requesting information on the assembly operations conducted during the relevant period of examination. A. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS PREVIOUSLY GRANTED A.1. Acceptablerequests for exemption (3) The Commission received from the parties listed in table 1 below all the information required for the determination of the admissibility of their requests. These parties had already received their suspension with effect from the day of arrival of a first complete application dossier at the Commission premises. The newly requested and provided information was examined and verified, where necessary, at the premises of the parties concerned. Based on this information, the Commission found that the requests submitted by the parties listed in table 1 below are admissible pursuant to Article 4(1) of the exemption Regulation. Table 1 Name Address Country TARIC additional code MADIROM PROD SRL Bucuresti, Sector 6, Splaiul Independentei no. 319, OB. 152 Romania A896 Rose Versand GmbH Schersweide 4, 46395 Bocholt Germany A897 Winora Staiger GmbH Max-Planck-Strasse 6, 97526 Sennfeld Germany A894 (4) The facts as finally ascertained by the Commission show that for all of these applicants' bicycle assembly operations, the value of the parts originating in the People's Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations, and they, therefore, fall outside the scope of Article 13(2) of the basic Regulation. (5) For this reason, and in accordance with Article 7(1) of the exemption Regulation, the parties listed in the above table should be exempted from the extended anti-dumping duty. (6) In accordance with Article 7(2) of the exemption Regulation, the exemption of the parties listed in table 1 from the extended anti-dumping duty should take effect as from the date of receipt of their requests. In addition, their customs debt in respect of the extended anti-dumping duty is to be considered void as from the date of receipt of their requests for exemption. A.2. Unacceptable request for exemption (7) The party listed in table 2 below also submitted a request for exemption from the extended anti-dumping duty. Table 2 Name Address Country TARIC additional code CITIC  MARMES BICYCLE CZ, s.r.o. Ã ½ichlÃ ­nskÃ © PÃ edmÃ stÃ ­, AlbrechtickÃ ¡ 391, 56301 LanÃ ¡kroun Czech Republic A891 (8) This party did not submit a questionnaire reply. (9) Since the party listed in table 2 failed to meet the criteria for exemption set by Article 6(2) of the exemption Regulation, the Commission has to reject its request for exemption, in accordance with Article 7(3) of the Regulation. In the light of this, the suspension of the payment of the extended anti-dumping duty referred to in Article 5 of the exemption Regulation must be lifted and the extended anti-dumping duty must be collected as from the date of receipt of the request submitted by this party. B. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS NOT PREVIOUSLY GRANTED B.1. Admissible requests for exemption for which suspension should be granted (10) Interested parties are hereby informed of the receipt of further requests for exemption, pursuant to Article 3 of the exemption Regulation, from parties listed in table 3. The suspension from the extended duty, following these requests, should take effect as shown in the column headed Date of effect: Table 3 Name Address Country Date of effect TARIC additional code Eddy Merckx Cycles N.V. Birrebeekstraat 1, 1860 Meise Belgium 30.4.2009 A954 Sektor SRL Via Don Peruzzi 27/B, 36027 Rosa (VI) Italy 27.5.2009 A956 HAS ADOPTED THIS DECISION: Article 1 The parties listed below in table 1 are hereby exempted from the extension to imports of certain bicycle parts from the People's Republic of China by Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the People's Republic of China imposed by Council Regulation (EEC) No 2474/93 (6), as maintained by Regulation (EC) No 1524/2000 (7) and amended by Regulation (EC) No 1095/2005 (8). The exemption shall take effect in relation to each party as from the relevant date shown in the column headed Date of effect. Table 1 List of parties to be exempted Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code MADIROM PROD SRL Bucuresti, Sector 6, Splaiul Independentei no. 319, OB. 152 Romania Article 7 11.8.2008 A896 Rose Versand GmbH Schersweide 4, 46395 Bocholt Germany Article 7 16.9.2008 A897 Winora Staiger GmbH Max-Planck-Strasse 6, 97526 Sennfeld Germany Article 7 27.11.2008 A894 Article 2 The request for exemption from the extended anti-dumping duty submitted pursuant to Article 3 of Regulation (EC) No 88/97 by the party listed below in table 2 is hereby rejected. The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the party concerned as from the relevant date shown in the column headed Date of effect. Table 2 List of parties for which the suspension is to be lifted Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code CITIC  MARMES BICYCLE CZ, s.r.o. Ã ½ichlÃ ­nskÃ © PÃ edmÃ stÃ ­, AlbrechtickÃ ¡ 391, 56301 LanÃ ¡kroun Czech Republic Article 5 23.5.2008 A891 Article 3 The parties listed in table 3 below constitute the updated list of parties under examination pursuant to Article 3 of Regulation (EC) No 88/97. The suspension from the extended duty, following these requests, took effect from the relevant date in the column headed Date of effect in Table 3. Table 3 List of parties under examination Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Eddy Merckx Cycles N.V. Birrebeekstraat 1, 1860 Meise Belgium Article 5 30.4.2009 A954 Sektor SRL Via Don Peruzzi 27/B, 36027 Rosa (VI) Italy Article 5 27.5.2009 A956 Article 4 This Decision is addressed to the Member States and to the parties listed in Article 1, 2 and 3. Done at Brussels, 30 November 2009. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 17, 21.1.1997, p. 17. (4) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2, OJ C 299, 4.12.2004, p. 4, OJ L 17, 21.1.2006, p. 16 and OJ L 313, 14.11.2006, p. 5., OJ L 81, 20.3.2008, p. 73., OJ C 310, 5.12.2008, p. 19., OJ L 19, 23.1.2009, p. 62. (5) OJ L 19, 23.1.2009, p. 62. (6) OJ L 228, 9.9.1993, p. 1. (7) OJ L 175, 14.7.2000, p. 39. (8) OJ L 183, 14.7.2005, p. 1.